Opinion issued April 17, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00145-CR
           01-03-00146-CR
____________

SHAWN PAUL DAVIS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause Nos. 859328 and 859327



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain these appeals.  Appellant was
sentenced in both cases on November 21, 2002.  No motion for new trial was filed. 
The deadline for filing notice of appeal was therefore Monday, December 23, 2002,
because the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a),
26.2(a)(1).
               Notice of appeal in each case was deposited in the mail on February 4,
2003, according to the postmark on the copy of the envelope included in the clerk’s
record.  Because the notices of appeal were mailed after the filing deadline, they did
not comply with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox
rule.”  See Tex. R. App. P. 9.2(b).
               We therefore dismiss the appeals for lack of jurisdiction.  Slaton v. State,
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).